WRIGHT, Presiding Judge.
Whereas, on April 6, 1984, the Supreme Court of Alabama, 450 So.2d 104, entered judgment reversing the judgment of this court, 450 So.2d 102, entered June 8, 1983, and therein remanded the case with direction.
It is accordingly the judgment of this court that the judgment of the trial court is reversed and the case remanded for further proceedings therein at the cost of re*108spondent. Such proceedings being to reconsider the evidence heretofore presented, together with a recorded in camera interview of the children in the presence of counsel, and with their consent, together with any other matter deemed proper by the court.
REVERSED AND REMANDED.
BRADLEY and HOLMES, JJ., concur.